Citation Nr: 1454206	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-21 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE

Whether the reduction of a death pension award was proper.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from December 1946 to May 1948.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  The issue has been changed to reflect the Appellant's actual claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Basic entitlement to a death pension award exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2014).

The MAPR is reduced by the amount of the countable annual income of the surviving spouse.  See 38 U.S.C.A. §§ 1503 , 1521 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3, 3.23(b) (2014).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. § 3.271(a) (2014).  Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii) (2014).  

The Appellant is appealing an April 2012 decision of the PMC that amended her death pension award, decreasing the amount of that award effective January 1, 2011.  That determination was based on income for 2011 the appellant reported in an Eligibility Verification Report (VA Form 21-0518-1), received by VA in March 2012.  In that report the appellant reported on income received from all sources for the period from January 1, 2011 to December 31, 2011. 

At the time she submitted the Eligibility Verification Report on income for 2011, the Appellant did not file a Medical Expense Report (VA Form 21-8416) for medical expenses paid in 2011, and the claims file does not contain any recent prior Medical Expense Reports applicable to the time period of 2011.  

The Appellant later filed a Medical Expense Report in February 2013, reporting over thirty items of medical expenses she paid in 2012.  That report strongly suggests that there could also be medical expenses the Appellant paid during 2011.  Therefore, a remand is necessary in order for the PMC to request from the Appellant a Medical Expense Report of expenses the Appellant paid in 2011. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant with a VA Form 21-8416, Medical Expense Report, with instructions for completing the form.  Ask her to complete that form, providing all unreimbursed medical expenses paid by the Appellant in 2011.

2.  Readjudicate the claim on appeal.  If a benefit sought is denied, provide the Appellant a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



